Citation Nr: 1641297	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a hearing loss disability.

5.  Entitlement to service connection for left foot toenail fungus, claimed as secondary to service-connected residuals of left foot frostbite. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1980 and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter for additional development in November 2015.  The Board finds that there has been substantial compliance with the remand directives with regard to the claims being decided.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for sebaceous cysts was remanded by the Board in November 2015.  A March 2016 rating decision granted service connection for sebaceous cysts.  The grant of service connection for sebaceous cysts constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). Accordingly, that issue is no longer before the Board.

The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a right ankle disability, and entitlement to service connection for left foot toenail fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Hypertension was manifested to a compensable degree within one year of the Veteran's separation from service in April 1984.

2.  The Veteran does not have a current hearing loss disability as defined by VA regulation.  

CONCLUSIONS OF LAW

1.  Hypertension is presumed to have been incurred in service.  38 U.S.C.A. 
 §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection is not warranted for hearing loss.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, prior to the initial rating decision in this matter, a September 2010 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. 
 § 3.159(c). 

The Veteran was afforded a VA examination for hearing loss in December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination is adequate to decide the claim. The audiological examination included audiological findings necessary for rating hearing loss disability, as required by § 3.385.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claims for service connection for hearing loss.

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that further discussion of VA's duties to notify and assist with respect to service connection for hypertension is not necessary in light of the favorable disposition of that claim.

Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Certain chronic disabilities, to include sensorineural hearing loss and hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Cardiovascular-renal disease, including hypertension, and sensorineural hearing loss are chronic diseases listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies to the claims for service connection for hypertension and hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service Connection for Hypertension

The Veteran asserts that hypertension is related to service.  Service treatment records do not reflect complaints or findings of hypertension.  The Veteran's March 1984 separation examination did not note complaints or findings of hypertension.  

The Veteran had a VA examination in September 1984.  The examination report reflects blood pressure readings of 130/100 and 130/96.  The Veteran was diagnosed with mild labile hypertension.  

A VA treatment record dated in November 1985 reflects that the Veteran was seen for evaluation of hypertension.  A blood pressure reading of 142/100 was recorded.

The Veteran had a VA examination in March 2016.  The Veteran reported hypertension, with a date of diagnosis in 1985.  The examiner noted that the Veteran was seen in November 1985 for an evaluation of hypertension.  The Veteran was not eligible for hypertensive treatment.  He was advised to follow up with a family care physician.  The Veteran reported that he had one elevated blood pressure reading in service, at which time he was sick from food poisoning.  The examiner opined that it is less likely than not that hypertension was incurred in service.  The examiner reasoned that there is no evidence of a diagnosis of hypertension during service.  The VA examiner did not address the September 1984 VA examination which showed labile hypertension.  

The September 1984 VA examination indicates that the Veteran was diagnosed with hypertension presumably based on standard objective criteria at the time, within one year of his separation from active duty service.   The September 1984 examination showed a diastolic blood pressure reading of 100 as well as the November 1985 VA treatment record.  Based on that evidence, the Board finds that hypertension manifested to a compensable degree within one year of separation from service, and service connection for hypertension may be presumed under 38 C.F.R. § 3.309 (a).  Accordingly, service connection is for hypertension is warranted.

Service Connection for Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records do not reflect diagnoses of hearing loss disability.   The report of medical history completed on the separation examination in February 1984 reflects that the Veteran reported  hearing loss.  An audiogram completed upon separation does not reflect hearing loss disability as defined by  § 3.385.  
 
A VA examination dated in September 1984 noted normal hearing bilaterally.    

The Veteran had a VA audiological examination in December 2015, and the findings of that examination did not show hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The VA examiner indicated that the puretone thresholds showed normal hearing bilaterally.

In this case, there is no competent evidence of hearing loss in either ear for VA purposes at any time during the appeal period.  The relevant question at issue is whether the Veteran has a current hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The audiology findings of the December 2015 examination do not satisfy the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent evidence showing that the Veteran has a current hearing loss disability at present, as defined in 38 C.F.R. § 3.385, the claim for service connection for bilateral hearing loss must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for hypertension is granted.

Service connection for hearing loss is denied.  


REMAND

Service Connection for Lumbar Spine Disability 

Service treatment records reflect that the Veteran complained of low back pain in September 1983.  Examination showed limited range of motion, difficulty touching toes, and a limping gait.  An assessment of low back pain was noted.  

The Veteran had a VA examination in March 2016.  The examiner noted a diagnosis of degenerative arthritis of the lumbar spine.  The examiner indicated that a review of the service treatment records showed no diagnosis or treatment for a back condition in service.  The examiner opined that the Veteran had documented mild degenerative joint disease three years after separation from service.  The examiner opined that it is less likely than not that a lumbar spine condition was incurred in or caused by service.  The examiner reasoned that there was no support in the service treatment records for a diagnosis of a back condition in service.   Service treatment records show that the Veteran reported low back pain in September 1983.   Because the examiner did not address the back pain complaint that was noted in service, the examination is inadequate.  A remand is required to obtain an addendum opinion. 

Service Connection for Right Ankle Disability

The Veteran asserts that a current right ankle disability is related to ankle sprains in service.  The Veteran had a VA examination in March 2016.  The examiner opined that the Veteran does not have a current ankle disability.   However, the examination reflects that the Veteran reported that his right ankle turns out and sprains.  The Veteran also reported that he wears ankle high shoes to lend support to his ankle.  In light of the Veteran's complaints of ankle sprains and turning of the ankle, a remand is warranted to obtain an addendum opinion.


Service Connection for Left Toenail Fungus 

The Veteran asserts that left toenail fungus is related to service-connected frostbite of his feet.   The Veteran had a VA examination in March 2016.  The examiner noted evidence of toenail deformities, consistent with onychomycosis.  The examiner indicated that there is evidence of an active fungal infection of the left big toenail.  The examiner opined that it is less likely than not that a left toenail fungus is related to military service or is secondary to a service-connected disability.  The examiner stated that "medical literature does not support a finding that toenail fungus is secondary to, or aggravated by, a cold injury."   The examiner did not did not cite any specific medical literature in support of the opinion that there is no relationship between the Veteran's service-connected cold injury and his current toenail fungus.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that a new VA examination is necessary to determine the etiology of a left toenail fungal infection.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the case to the March 2016 examiner for a supplemental opinion regarding a lumbar spine disability.  If that examiner is no longer available, another examiner should be asked to review the claims file and complete the opinion.

The examiner should review the electronic claims file.  The examiner should provide an opinion with respect to whether a current lumbar spine disability is at least as likely as not related to service, including the low back pain noted in service in 1983.   

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  The RO/ AMC should return the case to the March 2016 examiner for a supplemental opinion regarding the claimed right ankle disability.  If that examiner is no longer available, another examiner should be asked to review the claims file and complete the opinion. 

The examiner should review the electronic claims file.  The examiner should provide an opinion with respect to whether a current right ankle disability is at least as likely as not related to right ankle sprains in service.  The examiner should address whether the current complaints of right ankle sprain and turning of the ankle are related to the right ankle sprains in service.   

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Schedule a new VA examination by an appropriate examiner to determine the etiology of a left toenail infection.  If possible, the examination should be performed by a podiatrist.  The examiner should address the following:

a) Diagnose any fungal infection of the left foot toenails;

b)  Is it at least as likely as not that (50 percent or greater likelihood) that a fungal infection of the left foot toenails is etiologically related to the Veteran's active service?

c) Is it at least as likely as not that any fungal infection of the left foot toenails is proximately due to the service-connected residuals of frostbite of the left foot?

d)  Is it at least as likely as not that any fungal infection of the left foot toenails is aggravated (permanently worsened) by service-connected residuals of frostbite of the left foot.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


